Case 2:20-cv-03451-ODW-E Document 11 Filed 05/26/20 Page 1 of 3 Page ID #:125




 1                                                                                    O
                                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   MARC CARLIS,                                  Case № 2:20-cv-3451-ODW (Ex)
12
                       Plaintiff,                  ORDER GRANTING
13                                                 PLAINTIFF’S UNOPPOSED
14         v.                                      MOTION TO REMAND [7]
15   BEIJING PU LUO MEDIA Co. et al.,
16
                       Defendant.
17
18                     I.   INTRODUCTION AND BACKGROUND
19         Plaintiff Marc Carlis initiated this breach of contract action in the Superior
20   Court of California, County of Los Angeles, on March 10, 2020. (Notice of Removal
21   ¶ 1, ECF No. 1; see Notice of Removal Ex. A (“Compl.”), ECF No. 1-1.) Defendant
22   removed the action to this Court on April 4, 2020, based on federal question
23   jurisdiction. (Notice of Removal ¶¶ 15–36.)
24         On May 4, 2020, Plaintiff moved to remand the case (“Motion”), served the
25   Motion to Defendant by mail, and met and conferred with Defendant on April 27,
26   2020. (See Mot. to Remand (“Mot.”) 2, 15, ECF No. 7.) Plaintiff noticed the hearing
27   on the Motion on June 1, 2020. Thus, pursuant to Local Rule 7-9, Defendant’s
28   opposition was due no later than May 11, 2020. See C.D. Cal. L.R. 7-9 (requiring
Case 2:20-cv-03451-ODW-E Document 11 Filed 05/26/20 Page 2 of 3 Page ID #:126




 1   oppositions to be filed no later than twenty-one days before the motion hearing).
 2   However, to date, Defendant has filed no opposition. For the reasons that follow, the
 3   Court GRANTS Plaintiff’s Motion.1
 4       II.      DEFENDANT’S FAILURE TO OPPOSE WARRANTS DISMISSAL
 5             Central District of California Local Rule 7-12 provides that the Court “may
 6   decline to consider any memorandum or other document not filed within the deadline
 7   set by order or local rule.” C.D. Cal. L.R. 7-12 (“The failure to file [a responsive
 8   document], or the failure to file it within the deadline, may be deemed consent to the
 9   granting or denial of the motion . . . .”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
10   1995) (affirming dismissal on the basis of unopposed motion pursuant to local rule).
11             Plaintiff moves to remand this action. (See Mot.) Prior to granting a motion as
12   unopposed pursuant to a local rule, courts must weigh: “(1) the public’s interest in
13   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
14   risk of prejudice to the defendants; (4) the public policy favoring disposition of cases
15   o[n] their merits; and (5) the availability of less drastic sanctions.” Ghazali, 46 F.3d
16   at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)); Deuschel
17   v. UC Regents Med. Centers UC Los Angeles, No. 2:18-CV-09616-ODW-PLAx, 2019
18   WL 1057046, at *2 (C.D. Cal. Mar. 6, 2019). “Explicit findings with respect to these
19   factors are not required.” Ismail v. Cty. of Orange, SACV 10-00901 VBF (AJW),
20   2012 WL 12964893, at *1 (C.D. Cal. Nov. 7, 2012) (citing Henderson, 779 F.2d at
21   1424; accord, Malone v. U.S. Postal Serv., 833 F.2d 128, 129 (9th Cir. 1987), cert.
22   denied, 488 U.S. 819 (1988)). In Ghazali, the Ninth Circuit found these factors
23   satisfied where the plaintiff received notice of the motion, had “ample time to
24   respond,” yet failed to do so. See Ghazali, 46 F.3d at 54.
25             Here, Plaintiff moved to remand the matter and set the hearing date on June 1,
26   2020, thirty-five days after filing, greater than the time required under the Local
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.



                                                     2
Case 2:20-cv-03451-ODW-E Document 11 Filed 05/26/20 Page 3 of 3 Page ID #:127




 1   Rules. See C.D. Cal. L.R. 6-1 (requiring a motion to be filed twenty-eight days before
 2   the date set for the hearing). Plaintiff served the Motion on Defendant via mail. (See
 3   Mot. 15.)   Thus, Defendant had notice of the Motion and ample opportunity to
 4   respond.    However, to date Defendant failed to oppose or otherwise respond.
 5   Defendant removed this matter about two weeks before the Motion was filed and
 6   Plaintiff provided Defendant with notice on this Motion. As Defendant offers no
 7   excuse for failing to oppose, nor has Defendant sought an extension of time or any
 8   other relief, the Court construes the failure to oppose the Motion as consent to the
 9   Court granting it. Accordingly, pursuant to Local Rule 7-12 and Ghazali, the Court
10   GRANTS Plaintiff’s Motion.
11                                  III.   CONCLUSION
12         For the foregoing reasons, the Court GRANTS Plaintiff’s Motion to Remand
13   (ECF No. 7) and REMANDS the case to Los Angeles Superior Court, 111 N. Hill St.
14   Los Angeles, CA 90012.
15         IT IS SO ORDERED.
16
17         May 26, 2020
18
19                               ____________________________________
20                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                               3
